FILED
                              NOT FOR PUBLICATION                           FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 SHAMSUN NAHAR IQBAL; et al.,                      No. 07-73930

               Petitioners,                        Agency Nos. A075-691-627
                                                               A075-691-004
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Shamsun Nahar Iqbal and her minor son, natives and citizens of Bangladesh,

petition pro se for review of a Board of Immigration Appeals’ (“BIA”) decision

denying her motion to reopen removal proceedings. Our jurisdiction is governed



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we dismiss in

part and deny in part the petition for review.

       We lack jurisdiction to review Iqbal’s challenge to an immigration judge’s

April 19, 2001 decision to deny Iqbal asylum and related relief. See 8 U.S.C.

§ 1252(b)(1) (requiring petition for review to be filed within 30 days of final order

of removal).

       The BIA did not abuse its discretion in denying Iqbal’s motion to reopen as

untimely and number-barred because it was Iqbal’s third motion to reopen and it

was filed four years after the BIA’s final order of removal, see 8 U.S.C.

§ 1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final

order of removal); 8 U.S.C. § 1229a(c)(7)(A) (a party may file only one motion to

reopen), and Iqbal failed to establish changed circumstances in Bangladesh to

qualify for the regulatory exception to the time and number limitations, see

Toufighi, 538 F.3d at 996.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




AR/Research                                2                                   07-73930